IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0057-14



ELIZABETH MONNIQUE DUERSON, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
WICHITA COUNTY


 
            Per curiam. Keasler and Hervey, JJ., dissent.

ORDER
            The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),
because copies of the petition for discretionary review do not contain the court of appeals
opinion.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: April 2, 2014
Do Not Publish